DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed June 15th, 2022 has been entered. Claims 1-4, 6-8, 11-19, 21-22 & 26 remain pending in the application. Applicant’s amendments to the claims overcome the claim objections, and 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 18th, 2022. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted March 14th, 2022 & June 15th, 2022 have been considered by the Examiner.

Response to Arguments
Regarding Applicant’s arguments on page 5 that corrected drawing sheets showing the “saline”, the “osmotic reagent” and the “fluid” are unnecessary, the Examiner finds this persuasive and the objection has been withdrawn. 
Applicant’s arguments, see page 7, filed June 15th, 2022, with respect to the rejections of claims 15-16, 19, 21 & 25-26 under U.S.C. § 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of previously applied and newly found prior art references.
Applicant’s arguments, see page 8, item A, filed June 15th, 2022, with respect to the rejections of claims 1-3, 6-7, 14 & 18 under U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied prior art references. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s arguments under item B will be discussed as follows:
In regards to Applicant’s argument on page 9 that one of ordinary skill in the art would have no motivation to “modify the positioning of the balloon of Harlev to the occluded positioning of Maor”, the Examiner respectfully disagrees on the grounds that Harlev discusses navigating the catheter through the vasculature and the heart with a balloon and that in the art of cardiac balloons for ablation/electroporation, most are capable of occluding a valve of the heart. (Harlev: [0024]: The catheter is introduced through patient vasculature through a port or insertion sheath and is advanced in the direction of the vena cava or aorta, depending on whether the right or left side of the heart is to be catheterized. Once in the heart, the catheter position can be adjusted to access the appropriate atrium or ventricle targets for ablation). Harlev describes a structure capable of being navigated to most locations in the heart, and adjusting the position according to the desired location. It is known in the art of cardiac ablation that balloons can be used to occlude and/or conform to the contours of a target structure due to their compliant nature. 
In regards to Applicant’s arguments on page 9 that Maor is silent regarding the definition of the “supporting structures” the Examiner respectfully disagrees on the grounds that while Maor does disclose the use of an open structure and a balloon, [0118] specifically points to a structure capable of occlusion (i.e., a balloon). “Blood flow prevention comprises, for example, interference with valve operation, interference with heart contractions, exclusion of blood from a portion of the heart volume, and or obstruction of the passage of blood” would point to a structure such as a balloon over an open wire expandable basket. 
In regards to Applicant’s arguments on page 11 that the modification to modify the positioning of Harlev’s balloon with the alleged occluded positioning of Maor purportedly based on Harlev’s device that does not involve using a balloon to position an electrode array within the heart is the antithesis of Maor’s system that requires minimizing blockage of blood flow during its electrode array deployment, the Examiner respectfully disagrees on the grounds that Maor describes two different approaches for electroporation, one using an open self-deploying basket and one with a balloon: 
“[0030] According to some embodiments of the invention, the expansion comprises outward pressing by a balloon against the electrode array.
[0031] According to some embodiments of the invention, the expansion comprises expansion of a metal framework carrying the electrode array”.
While the embodiment described in Maor’s [0031] does aim to remove or reduce blockage of flow, Maor states in [0118] that “A potential advantage of an overall reduced period of electroporation is reduced effects of limiting blood flow during an ablation procedure” where it is implied that a structure such as a balloon could also be used since Maor states electroporation reduces the effects of limiting blood flow. While Maor is trying to minimize limiting blood flow, Maor states that it is more feasible when electroporating, which is known in the art to have a much shorter treatment duration than regular radiofrequency ablation.  
In regards to Applicant’s arguments on page 11 that the modification could hinder the ability of Harlev’s balloon to contact the cardiac tissue to create “large and shallow lesions in heart tissue” and would purposefully induce a blockage of blood flow, which Maor attempts to minimize, the Examiner respectfully disagrees on the grounds that the claim’s limitations do not limit the occlusion in relation to the electroporation (e.g., exactly where in time and space, the electroporation lesion size, how the occlusion permits/limits the movement of the electrode to electroporate and what heart structure the electrode is electroporating). Maor comments on the minimization of blockage of blood flow but notes that it is feasible due to the short duration of electroporation vs. conventional thermal ablation in [0118]. The Examiner would also like to note that the comments in regard to jeopardizing the safety of the patient due to interference of blood flow do not contribute to the argument since the claim language specifically sets forth “occluding a valve of the heart”, which is interfering with blood flow. 
Therefore, these arguments under item B on pages 9-12 are unpersuasive and the Examiner maintains that the combination of Harlev and Maor disclose the claim’s limitations. However, upon further consideration, a new ground(s) of rejection is made in view of previously applied prior art references. 
In regards to Applicant's argument on page 12 that Daniels, Long and/or Lee fails to remedy the deficiencies of Harlev in view of Maor for claims 4, 8 & 12-13, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the combination for claims 4, 8 & 12-13 are maintained and therefore the rejections for claims 4, 8 & 12-13 have been updated for the new grounds of rejection.
In regards to Applicant's argument on page 13 that Long fails to remedy the deficiencies of Harlev in view of Maor for claims 17 & 22, the Examiner respectfully disagrees on the grounds laid out above for independent claim 15, in which the combination for claim 15 is maintained and therefore the rejections for claims 17 & 22 have been updated for the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the claim recites “delivery of blood from the ventricle via the aperture to an aorta via the second aperture; and delivery of blood from the aorta via the second aperture to the ventricle via the aperture” but there is no direct support in the Specification for this step. Paragraph [0031] of the Specification states “For example, aperture 158 located on proximal portion 152, and an aperture located on the distal portion 154 can be used to control blood flow in and out of the left ventricle 104, and ascending and/or descending aorta 114 … In some cases, aperture 158 located on proximal portion 152, and an aperture located on the distal portion 154 can be used to increase stability of first catheter assembly 150 by modulating blood flow in/out of the left ventricle 104 and ascending/descending aorta 114” and [0032] states “In some cases, motor 162 can provide pumping of fluid (e.g., blood) to regulate blood flow. In some cases, motor 162 can determine a direction of blood flow (e.g., out of left ventricle 104 into aorta 114 or out of aorta 114 into left ventricle 104)” and but does not state “delivery of blood” as an active method step and how to do so from the aorta to the left ventricle. Modulation of blood flow between the aorta and the left ventricle in a beating heart may occur during catheter placement due to fluid displacement however, there is no support for delivery of blood from the aorta to the ventricle, especially that even with a catheter placed to occlude a valve, the delivered blood would be flowing against a strong pressure gradient. It appears that these paragraphs are describing what the apparatus is capable of, but does not explicitly set forth a description of the limitation described in the method and thus far it appears that the Applicant is trying to claim a method for backflow of blood through the vascular system. For examination purposes, this limitation will not be examined until applicant further clarifies or provides adequate support. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-8 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harlev et al. (U.S. Pub. No. 2020/0205890), herein referred to as “Harlev” in view of Maor (U.S. Pub. No. 2016/0113709), herein referred to as “Maor” and further in view of Long (U.S. Pub. No. 2016/0310211), herein referred to as “Long”. 
Regarding claim 1, Harlev discloses a method of performing electroporation of a ventricle [0187]: the systems and methods described herein are also particularly well suited for irreversible electroporation; [0036]: the generator of ablation energy can produce or apply electroporation; [0024]: a catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated), the method comprising: 
inserting a distal end portion of a catheter into a ventricle of a heart of a patient ([0024]: a catheter (104) is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle; [0025]: the catheter extends from a housing at the proximal end of the ablation catheter and that remains external to the patient; such that the distal end is within the ventricle of a patient); 
inflating a balloon coupled to the distal end portion of the catheter ([0038]: after the advancement of the ablation catheter, expanding the expandable structure; where the expandable structure is balloon 122 disposed on the distal end of catheter 104 and is connected via neck 130/supports 136); 
injecting a fluid into the ventricle ([0062]: flow of saline solution continues throughout the period that the catheter is in the vasculature) via an aperture (irrigation orifice 124) defined by the distal end portion of the catheter (see Fig. 2 where irrigation orifices are located on the balloon 122 and the balloon is located on the distal end portion of the catheter 104); and 
generating an electrical current ([0036]: the generator of ablation energy can produce or apply electroporation; where electroporation involves the generation of an electrical current) via an electrode (electrode 120) on the distal end portion of the catheter (see Fig. 2 where electrode 120 is on the distalmost end of the catheter 104), wherein the electrical field is conducted by the fluid ([0069]: ablation and lesion formation can occur with minimal or no physical contact between the conductive outer surface and heart tissue due, for example, to electrical conduction through saline) to cause non-thermal electroporation (where using the system for electroporation includes a: [0187]: sequence of brief but high voltage energy application to induce tissue apoptosis and form a lesion; and a reduction in convective heating from the application of a high voltage pulse or series of pulses).  
Harlev discloses positioning the conductive outer surface of the expanded balloon against heart tissue in ([0038]) and that the body (132) of the balloon (122) has a diameter of 2.0 mm to 25 mm in ([0105]) such that a balloon 25 mm in diameter would be capable of occluding a heart valve when pressed against one, but Harlev fails to explicitly disclose occluding a valve of the heart associated with the ventricle with the balloon.
However, Maor discloses inserting a catheter ([0126]: the left ventricular cavity is reached by inserting transcatheter tip 103 (on transcatheter 100, Fig. 2A) through the aortic valve), inflating a balloon ([0128]: positioning comprises inflation of a balloon 120), and occluding a valve of the heart associated with the ventricle with the balloon ([0118]: A positioned array of electroporating electrodes and/or supporting structures (such as a balloon) potentially prevent blood flow. Blood flow prevention comprises, for example, interference with valve operation, interference with heart contractions, exclusion of blood from a portion of the heart volume, and or obstruction of the passage of blood; where the listed positions are effects from positioning the array of electroporating electrodes and/or supporting structures (such as a balloon) against a heart valve to occlude it). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the positioning of the balloon of Harlev to the occluded positioning of Maor for the purpose of enabling one to limit blood flow during an electroporation procedure and only have limited effects due to the electroporation procedure’s shorter treatment time in comparison to conventional ablation (Maor: [0118]: a potential advantage of an overall reduced period of electroporation is reduced effects of limiting blood flow during an ablation procedure). 
Harlev in view of Maor fails to disclose wherein the aperture is located on the catheter. 
However, Long discloses an electroporation catheter (catheter 346 in Fig. 2; [0032]: catheter device and systems for ablation with rapid application of DC high voltage pulses to drive irreversible electroporation) with an electrode (electrode 351) and an aperture (opening 354) located on the catheter (see Fig. 2 where opening 354 is located on the distal end portion of the catheter). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the aperture location of Harlev in view of Maor to the location of Long for the purpose of providing a shunt path for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long’s catheter has openings proximal and distal to the balloon) (Long: [0040]).
Regarding claim 2, Harlev discloses wherein the electrode (electrode 120) is located on an outer surface of a wall of the balloon (see Fig. 2 where 120 is disposed on an outer surface/wall of balloon 122).  
Regarding claim 3, Harlev discloses wherein the balloon (balloon 122) comprises a porous section to allow the fluid to pass through the balloon ([0030]: the expanded balloon can be hollow or porous such that a saline solution or other liquid can flow through the balloon; also see Fig. 2 where multiple irrigation orifices 124 are shown on the balloon such that they make the balloon porous).  
Regarding claim 6, Harlev discloses sensing signals from Purkinje fibers ([0133]: The electrical activity of the heart as sensed by the sensing electrodes 146; [0024]: catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; where the Purkinje fibers are located within the walls of the ventricles and if the sensors are sensing electrical activity of the heart when placed within the ventricles, they are sensing signals from Purkinje fibers).  
Regarding claim 7, Harlev discloses modifying a parameter of the electrical current or a concentration of the fluid based on the signals ([0133]: electrical activity of the heart as sensed by the sensing electrodes 146 can be evaluated to analyze an arrhythmia, to determine where to deliver the ablation energy as a therapy for the arrhythmia, and to determine whether a lesion has formed; [0158]: lesion feedback can also provide a mechanism by which the ablation application is terminated at the moment of sufficient lesion formation; where stopping the application of energy is a modified parameter of the electrical current based on the signals from the sensors 146).
Regarding claim 8, Harlev discloses modulating a flow of blood into and out of the ventricle via the aperture ([0024]: the catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; [0062]: saline continuously flows through the catheter, through the balloon, and from the outer surface of the balloon and into the vasculature including the heart; [0150]: irrigation fluid to flow at an increased rate (e.g., 15 ml/min); where this continuous flow of saline at this flow rate would push blood out of the heart and would therefore change the amount of blood capable of flowing into and out of the ventricle), wherein the flow of blood is modulated via a second aperture on a portion of the catheter (see Fig. 2 where the entire balloon 122 is covered in irrigation orifices 124 any section of balloon 122 contains a second aperture/irrigation orifice; [0062]: saline continuously flows through the catheter, through the balloon, and from the outer surface of the balloon and into the vasculature including the heart; [0150]: irrigation fluid to flow at an increased rate (e.g., 15 ml/min); or [0139]: a low rate (e.g., about 2 ml/min); where this continuous flow of saline a given flow rate would push blood out of the heart and the additional volume of fluid would displace some blood/saline back into the heart to reach an equilibrium state and would therefore change the amount of blood capable of flowing into the ventricle), and wherein the proximal portion of the catheter is positioned in an aorta ([0024]: catheter is introduced through patient vasculature through a port or insertion sheath and is advanced in the direction of the vena cava or aorta, depending on whether the right or left side of the heart is to be catheterized; wherein a proximal portion of the catheter would be positioned in the aorta if the left ventricle is to be treated and there’s no clear distinction of where the proximal/distal portions start/end).
But Harlev fails to disclose wherein the flow of blood is modulated via a second aperture on a proximal portion of the catheter. 
However, Long discloses an electroporation catheter (catheter 346 in Fig. 2; [0032]: catheter device and systems for ablation with rapid application of DC high voltage pulses to drive irreversible electroporation) with an electrode (electrode 351) and wherein the flow of blood is modulated via a second aperture (opening 353; where 353 is proximal to Long’s balloon 348) on a proximal portion of the catheter ([0040]: catheter shaft has openings 353 and 354 respectively proximal to electrode 350 and electrode 351 so that blood flowing in the vessel can flow into the catheter internal lumen at one opening and out of the internal catheter lumen back into the vessel at the other opening; where having blood flow within the catheter (via the second aperture located proximally) would impart a change in blood flow). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the proximal portion of Harlev in view of Maor’s catheter to have the second aperture of Long for the purpose of providing a shunt path for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long: [0040]). 
Regarding claim 13, Harlev discloses wherein modulating the flow of blood comprises delivery of a fluid to the ventricle, wherein the fluid is at least one of blood of the patient, a transfused blood, or saline ([0024]: the catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; [0062]: saline continuously flows through the catheter, through the balloon, and from the outer surface of the balloon and into the vasculature including the heart; [0150]: irrigation fluid to flow at an increased rate (e.g., 15 ml/min); or [0139]: a low rate (e.g., about 2 ml/min); where the addition of an external volume of fluid at a given rate would impart a change in blood flow). (The claim recites “at least one of” and is therefore being interpreted as a Markush group (see MPEP § 2117)). 
Regarding claim 14, Harlev discloses monitoring a parameter of the patient, wherein the parameter is at least one of a signal ablation, an impedance of the distal end portion of the catheter ([0155]: sensing electrode 146 (on balloon 122 which is on the distal end portion of the catheter) can be passive and sense a voltage difference between its conductive components 150, 152. The voltage difference between the conductive components 150, 152 and the current applied between the conductive outer surface and the return electrode 118 can be used to determine an impedance. [0158]: impedance is an indicator of lesion formation, such monitoring can accurately determine when the application of ablation energy can be terminated), or an aortic blood pressure waveform. (The claim recites “at least one of” and is therefore being interpreted as a Markush group (see MPEP § 2117)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Maor and Long as applied to claim 1 above, and further in view of Daniels (U.S. Pub. No. 2012/0143099), herein referred to as “Daniels”. 
Regarding claim 4, Harlev discloses: 
(i) removing blood from the ventricle (Harlev: [0024]: the catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; [0062]: the irrigation (with saline) assists in circulating the blood from the contact area; [0150]: irrigation fluid to flow at an increased rate (e.g., 15 ml/min); where irrigation at this flow rate would displace blood from the ventricle where the balloon and respective irrigation orifices are placed); and 
(ii) injecting saline (saline 123) and an osmotic reagent (Harlev: [0186]: any of various other biocompatible electrically conductive fluids can alternatively or additionally be used, in some examples, the saline is a hypertonic saline; where hypertonic saline is an osmotic reagent such that creates an osmotic gradient and therefore increases the osmotic pressure of blood), but Harlev in view of Maor and Long fails to disclose injecting alternating cycles of saline and an osmotic reagent. 
However, Daniels discloses a catheter (system 100; [0016]: energy source comprises a DC electrical source; where DC is used for electroporation), with a balloon (expansion device 104), an electrode (electrode 110), an aperture (fluid delivery lumen 106) and injecting alternating cycles of saline and an osmotic reagent ([0074]: the fluids used may be changed during the procedure. For example, isotonic saline may be used in one portion of the ablation procedure, but in another case where, e.g., there is a thicker smooth muscle layer recognized, 3% saline may be used; where 3% saline is hypertonic saline and changing the fluid type during the procedure such that one follows another is an alternating cycle). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fluid delivery of Harlev in view of Maor and Long to the alternating fluid delivery of Daniels for the purpose of tailoring the fluid delivery to the type of tissue being treated (Daniels: [0074]: e.g. there is a thicker smooth muscle layer recognized; such that salinity percentage/osmolarity is correlated to the tissue thickness).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Maor and Long as applied to claim 8 above, and further in view of Lee et al. (U.S. Pub. No. 2016/0249978), herein referred to as “Lee”. 
Regarding claim 12, Harlev in view of Maor discloses wherein modulating the flow of blood comprises pumping irrigating fluid via a pump located outside the patient (Harlev: irrigation pump 114, see Fig. 1 where 114 is part of the system that is external to the patient) but fails to disclose that the modulating the flow of blood comprises pumping blood.
However, Lee discloses a method for ablation (Abstract) including inserting a catheter ([0049]: the distal end 14 of the catheter 8 may be introduced into the patient's body), inflating a balloon ([0050]: the balloon may be expanded), injecting a fluid ([0051]: fluid may be infused and/or aspirated via the drainage ports 19b), generating an electrical current via an electrode ([0050]: electrode 86 may be activated) and modulating the flow of blood, wherein modulating the flow of blood comprises pumping blood via a pump located outside the patient ([0032]: a syringe, pump, or a vacuum line (not shown) may be coupled to the side port 52b, e.g., to selectively infuse fluid and/or aspirate material through the drainage ports 19b; [0052]: material, such as blood; where the aspiration of blood would modulate the flow of blood). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the pumped fluid of Harlev in view of Maor to instead be pumped blood as disclosed in Lee for the purpose of clearing the field around the balloon of blood or other obstructive materials and/or remove such materials, such as blood, that have accumulated (Lee: [0025]).

Claims 15-17, 19, 21 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Long and further in view of Radl et al. (U.S. Pub. No. 2019/0105057), herein referred to as “Radl”. 
Regarding claim 15, Harlev discloses an electroporation catheter (catheter 104, Fig. 2; [0187]: the systems and methods described herein are also particularly well suited for irreversible electroporation; [0036]: the generator of ablation energy can produce or apply electroporation), comprising: 
a distal end portion ([0097]: a distal end portion of the catheter shaft 128; where a distal end portion is anything that is distal and there is no clear designation where the distal portion ends and becomes a proximal portion) defining an aperture (irrigation orifices 124 on balloon 122 located on the distal end); 
an electrode (electrode 120) located on the distal end portion (see Fig. 2 where electrode 120 lies on the distalmost portion); 
a balloon (balloon 122) coupled to the distal end portion (see Fig. 2 where balloon 122 is on the distal end of catheter 104 connected via neck 130/supports 136); and
a sensor configured to monitor an ablation signal ([0155]: sensing electrode 146 (on balloon 122 which is on the distal end portion of the catheter) can be passive and sense a voltage difference between its conductive components 150, 152 … The resistance or impedance can be used to detect good contact between tissue and the conductive surface near the sensing electrode 146, an undesired blood coating on the sensing electrode 146, and a poor current flow to the return electrodes 118) and an impedance of the distal end portion of the catheter ([0155]: sensing electrode 146 (on balloon 122 which is on the distal end portion of the catheter) can be passive and sense a voltage difference between its conductive components 150, 152. The voltage difference between the conductive components 150, 152 and the current applied between the conductive outer surface and the return electrode 118 can be used to determine an impedance. [0158]: impedance is an indicator of lesion formation, such monitoring can accurately determine when the application of ablation energy can be terminated). 
But Harlev fails to disclose wherein the aperture is located on the catheter, and that the sensor is configured to monitor an aortic blood pressure waveform. 
However, Long discloses an electroporation catheter (catheter 346 in Fig. 2; [0032]: catheter device and systems for ablation with rapid application of DC high voltage pulses to drive irreversible electroporation) with an electrode (electrode 351) and an aperture (opening 354) located on the catheter (see Fig. 2 where opening 354 is located on the distal end portion of the catheter). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the aperture location of Harlev to the location of Long for the purpose of providing a shunt path for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long’s catheter has openings proximal and distal to the balloon) (Long: [0040]).
However, Radl discloses wherein the sensor is configured to monitor an aortic blood pressure ([0079]: monitoring the pressure in the aorta above the balloon by means of the pressure sensor 48.). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensor of Harlev to include the blood pressure monitoring of Radl for the purpose of monitoring the pressure in the aorta above the balloon because some blood will be enabled to flow past the balloon to perfuse tissues of the lower extremities (Radl: [0079]). 
Regarding claim 16, Harlev in view of Long discloses wherein the aperture (Harlev: irrigation orifices 124; location modified to that of Long, as explained in the rejection for claim 15, above) allows for injection of a fluid ([0137]: irrigative flow is made possible through the irrigation orifices 124) through a lumen defined by the catheter ([0096]: irrigation lumen defined by the catheter shaft 128).  
Regarding claim 17, Harlev discloses wherein the balloon (balloon 122) comprises to the electrode (electrode 120) and the aperture (irrigation orifices 124) (see Fig. 2 where a portion of the balloon is proximal to both the electrode 120 and some of the irrigation orifices 124), but fails to disclose that the balloon is proximal to the electrode and the aperture. 
However, Long discloses an electroporation catheter (catheter 346 in Fig. 2; [0032]: catheter device and systems for ablation with rapid application of DC high voltage pulses to drive irreversible electroporation) wherein the balloon (balloon 348) is proximal to the electrode (electrode 351) and the aperture (opening 354). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the balloon position of Harlev to the proximal position of Long for the purpose of providing a shunt path (when used with a proximal opening 353) for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long: [0040]). 
Regarding claim 19, Harlev discloses a sensing electrode (sensing element 146), wherein the sensing electrode sense signals from Purkinje fibers ([0133]: The electrical activity of the heart as sensed by the sensing electrodes 146; [0024]: catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; where the Purkinje fibers are located within the walls of the ventricles and if the sensors are sensing electrical activity of the heart when placed within the ventricles, they are sensing signals from Purkinje fibers).  
Regarding claim 21, Harlev discloses wherein the electrode (electrode 120) is located on the balloon (see Fig. 2 where 120 is disposed on an outer surface/wall of balloon 122).  
Regarding claim 26, Harlev discloses an electroporation catheter (catheter 104, Fig. 2; [0187]: the systems and methods described herein are also particularly well suited for irreversible electroporation; [0036]: the generator of ablation energy can produce or apply electroporation), comprising: 
a distal end portion (balloon 122) defining an aperture (irrigation orifices 124 on balloon 122); 
an electrode (electrode 120) located on the distal end portion (see Fig. 2 where electrode 120 lies on the distalmost portion); 
a balloon (balloon 122) extending along a portion of the distal end portion (see Fig. 2 where balloon 122 extends along the distal end of catheter 104); and 
a sensor configured to monitor an ablation signal ([0155]: sensing electrode 146 (on balloon 122 which is on the distal end portion of the catheter) can be passive and sense a voltage difference between its conductive components 150, 152 … The resistance or impedance can be used to detect good contact between tissue and the conductive surface near the sensing electrode 146, an undesired blood coating on the sensing electrode 146, and a poor current flow to the return electrodes 118) and an impedance of the distal end portion of the catheter ([0155]: sensing electrode 146 (on balloon 122 which is on the distal end portion of the catheter) can be passive and sense a voltage difference between its conductive components 150, 152. The voltage difference between the conductive components 150, 152 and the current applied between the conductive outer surface and the return electrode 118 can be used to determine an impedance. [0158]: impedance is an indicator of lesion formation, such monitoring can accurately determine when the application of ablation energy can be terminated). 
But Harlev fails to disclose wherein the aperture is located on the catheter and wherein the sensor is configured to monitor an aortic blood pressure waveform. 
However, Long discloses an electroporation catheter (catheter 346 in Fig. 2; [0032]: catheter device and systems for ablation with rapid application of DC high voltage pulses to drive irreversible electroporation) with an electrode (electrode 351) and an aperture (opening 354) located on the catheter (see Fig. 2 where opening 354 is located on the distal end portion of the catheter). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the aperture location of Harlev to the location of Long for the purpose of providing a shunt path for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long’s catheter has openings proximal and distal to the balloon) (Long: [0040]).
However, Radl discloses wherein the sensor is configured to monitor an aortic blood pressure ([0079]: monitoring the pressure in the aorta above the balloon by means of the pressure sensor 48.). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensor of Harlev to include the blood pressure monitoring of Radl for the purpose of monitoring the pressure in the aorta above the balloon because some blood will be enabled to flow past the balloon to perfuse tissues of the lower extremities (Radl: [0079]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Long and Radl, and further in view of Maor.
Regarding claim 18, Harlev discloses positioning the conductive outer surface of the expanded balloon against heart tissue in ([0038]) and that the body (132) of the balloon (122) has a diameter of 2.0 mm to 25 mm in ([0105]) such that Harlev’s rounded/circular/bulbous balloon 25 mm in diameter would be capable of occluding a heart valve when pressed against one but Harlev fails to explicitly disclose wherein the balloon is shaped to occlude a heart valve when inflated.
However, Maor discloses a catheter (transcatheter 100, Fig. 2A) with a distal end portion (transcatheter tip 103) with an aperture, an electrode (electrode assembly 111), a balloon (balloon 120) and wherein the balloon is shaped to occlude a heart valve when inflated ([0118]: A positioned array of electroporating electrodes and/or supporting structures (such as a balloon) potentially prevent blood flow. Blood flow prevention comprises, for example, interference with valve operation, interference with heart contractions, exclusion of blood from a portion of the heart volume, and or obstruction of the passage of blood; where the listed blood flow prevention techniques include the use of an expandable structure (balloon) shaped to be capable of occluding a heart valve when inflated). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the shape of the balloon of Harlev to the occluding shape of Maor for the purpose of enabling one to limit blood flow during an electroporation procedure and only have limited effects due to the electroporation procedure’s shorter treatment time in comparison to conventional ablation (Maor: [0118]: a potential advantage of an overall reduced period of electroporation is reduced effects of limiting blood flow during an ablation procedure).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view Long and Radl of as applied to claim 15 above, and further in view of Lee.
Regarding claim 22, Harlev discloses: 
(i) a portion defining a second aperture (see Fig. 2 where the entire balloon 122 is covered in irrigation orifices 124 such that a proximal section of balloon 122 contains a second aperture/irrigation orifice), and 
(ii) a pump (irrigation pump 114) configured to provide flow of a fluid ([0096]: the irrigation pump 114 pushes irrigation fluid (e.g., saline) into the balloon 122), wherein the fluid is at least one of blood of the patient, transfused blood, or saline. (The claim recites “at least one of” and is therefore being interpreted as a Markush group (see MPEP § 2117))
But Harlev fails to disclose (i) a proximal portion defining a second aperture.
However, Long discloses an electroporation catheter (catheter 346 in Fig. 2; [0032]: catheter device and systems for ablation with rapid application of DC high voltage pulses to drive irreversible electroporation) comprising a proximal portion defining a second aperture (opening 353; where opening 353 is proximal to Long’s balloon 348). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the proximal section of Harlev to include the second aperture of Long for the purpose of enabling blood flowing in the vessel can flow into the catheter internal lumen at one opening and out of the internal catheter lumen back into the vessel at the other opening, thus providing a shunt path for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long: [0040]). 
But Harlev in view of Long fails to disclose that the pump is configured to provide bi-directional flow of a fluid between the aperture and the second aperture.
However, Lee discloses a catheter (catheter 8, Fig. 1) with a distal end (distal end 14) with an aperture (drainage ports 19b), an electrode (electrode 86), a balloon (balloon 30), and a pump configured to provide bi-directional flow of a fluid between the aperture and the second aperture (drainage ports 19b, multiple shown in Fig. 1) ([0032]: a syringe, pump, or a vacuum line (not shown) may be coupled to the side port 52b, e.g., to selectively infuse fluid and/or aspirate material through the drainage ports 19b; where selectively infusing fluid AND aspirating material would create a fluid path between any of the ports 19b such that it could go in either direction making it bi-directional). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the unidirectional fluid flow of Harlev in view of Long to the bi-directional flow of Lee for the purpose of clearing the field around the balloon of blood or other obstructive materials and/or remove such materials, such as blood, that have accumulated (Lee: [0025]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794